                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Haggins,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00378-MOC-DSC
                                      )
                 vs.                  )
                                      )
            Aaron Nemanic             )
            Richard Johnson
             Dean Hellshe
 Central Piedmont Community College
             Robin Jones,
             Defendant(s).            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 23, 2020 Order.

                                               November 23, 2020




      Case 3:20-cv-00378-MOC-DSC Document 5 Filed 11/23/20 Page 1 of 1
